




Exhibit 10.18














AGREEMENT FOR PURCHASE AND SALE OF


REAL ESTATE AND RELATED PROPERTY


BY AND BETWEEN












HIGHWOODS REALTY LIMITED PARTNERSHIP


And


SJ COMPANY I LLC


Dated January 29, 2016









--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
Page
1.
PURCHASE AND SALE OF PROPERTY
1
2.
PURCHASE PRICE
2
 
(A)
EARNEST MONEY
2
 
(B)
CASH AT CLOSING
2
3.
OPERATION OF PROPERTY THROUGH CLOSING
2
4.
STATUS OF TITLE TO PREMISES
3
 
(A)
STATE OF TITLE
3
 
(B)
PRELIMINARY EVIDENCE OF TITLE
4
 
(C)
SURVEY
4
 
(D)
TITLE DEFECTS
4
5.
CLOSING
4
 
(A)
CLOSING DATE
4
 
(B)
CLOSING DOCUMENTS
4
 
(C)
CLOSING PRORATIONS AND ADJUSTMENTS
5
 
(D)
CLOSING COSTS
7
 
(E)
POSSESSION
8
6.
CASUALTY LOSS AND CONDEMNATION
8
7.
REPRESENTATIONS AND WARRANTIES
8
 
(A)
REPRESENTATIONS AND WARRANTIES OF SELLER
8
 
(B)
ACCURACY AT CLOSING
10
 
(C)
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
10
 
(D)
"AS-IS" PURCHASE
10
 
(E)
REPRESENTATIONS AND WARRANTIES OF PURCHASER
11
8.
DUE DILIGENCE DELIVERIES
12
9.
INSPECTION
13
 
(A)
DUE DILIGENCE PERIOD
13
 
(B)
TERMINATION OF AGREEMENT
13
 
(C)
GENERAL INSPECTION OF PROPERTY
13
 
(D)
INDMENITY
13
 
(E)
ASSURED SERVICE CONTACTS
14
10.
PURCHASER’S CONDITIONS PRECEDENT TO CLOSING
14
11.
BROKERAGE
15
12.
DEFAULTS AND REMEDIES
15
 
(A)
SELLER'S BREACH GENERALLY
15
 
(B)
PUCHASER'S BREACH
15
 
(C)
SURVIVAL
15
13.
MISCELLANEOUS
15
 
(A)
ASSIGNMENT
15
 
(B)
ENTIRE AGREEMENT
15
 
(C)
TIME IS OF THE ESSENCE
15
 
(D)
HEADINGS
16
 
(E)
FURTHER ASSURANCES
16
 
(F)
CONSTRUCTION
16


i

--------------------------------------------------------------------------------




 
(G)
LEGAL FEES
16
 
(H)
NOTICES
16
 
(I)
GOVERNING LAW
17
 
(J)
COUNTERPARTS
17
 
(K)
TAX-DEFERRED EXCHANGE
17
 
(L)
CONFIDENTIAL INFORMATION
17
 
(M)
PRESS RELEASES
18
 
(N)
INTENTIONALLY OMITTED
18
 
(O)
INTENTIONALLY OMITTED
18
 
(P)
EXHIBITS
18
14.
INDEMNITOR’S RIGHTS OF PARTICIPATION
18




ii

--------------------------------------------------------------------------------






AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE AND RELATED PROPERTY




THIS AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE AND RELATED PROPERTY (this
“Agreement”) is made and entered into as of this 29th day of January, 2016 (the
“Effective Date”), by and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina limited partnership (“Seller”), and SJ COMPANY I LLC, a North Carolina
limited liability company (or its Permitted Assignee, as defined in Paragraph
13(a) hereof), both of which are, or will be, authorized to do business in the
State of North Carolina as a foreign limited liability company (“Purchaser”).


R E C I T A L S:


A.Seller is the owner of fee simple title to the Property (as such term is
hereinafter defined).


B.Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property from Seller, each upon and subject to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of and in reliance upon the above Recitals
which are incorporated herein, the terms, covenants and conditions contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


1.PURCHASE AND SALE OF PROPERTY.


Subject to the terms and conditions of this Agreement, Seller shall sell, convey
and assign to Purchaser or its nominee or assignee, and Purchaser or its nominee
or assignee shall purchase all rights, title and interest of Seller relating to
the following described property (all of which is hereinafter collectively
referred to as the “Property”):


(a)That certain tract of real estate containing approximately 2.942 acres
improved with one (1) building containing approximately 32,527 rentable square
feet, a parking lot and other improvements located in Wake County, North
Carolina, which real estate is legally described on Exhibit A attached hereto
and made a part hereof, together with (i) all and singular easements, covenants,
agreements, rights, privileges, tenements, hereditaments and appurtenances
thereunto now or hereafter belonging or appertaining thereto, (ii) any and all
oil, gas and mineral rights relating to such real estate, water and water
rights, ditch and any other rights to use and appropriate water from or relating
to such real estate; and a permanent non-exclusive easement for parking (the
“Parking Easement”) on that portion of the Adjacent Property (as hereinafter
defined) as shown on Exhibit A-1 attached hereto, which area shall be more
particularly described by Buyer's survey subject to Seller's approval such
approval not to be unreasonably withheld, conditioned or delayed (collectively,
the “Land”); and


(b)all right, title and interest of Seller (whether now or hereafter existing)
in and to any land lying in the bed of any street, alley, road or avenue
(whether open, closed or proposed) within, in front of, behind or otherwise
adjoining the Land or any of it, and, subject to the provisions of Section 6,
all right, title and interest of Seller (whether now or hereafter existing) in
and to any award made or to be made as a result of or in lieu of condemnation,
and in and to any award for damage to the Premises (as hereinafter defined) or
any part thereof by reason of casualty (all of the foregoing being included
within the term “Land”); and


(c)all of the buildings, structures, fixtures, facilities, installations and
other improvements of every kind and description now or hereafter in, on, over
and under the Land, including, without limitation, any and all plumbing, air
conditioning, heating, ventilating, mechanical, electrical and other utility
systems, loading docks, parking lots and facilities, landscaping, roadways,
sidewalks, security devices, signs and light fixtures (collectively, the
“Improvements”) (the Land and Improvements being collectively referred to as the
“Premises”); and


(d)all furniture, furnishings, fixtures, equipment, machinery, maintenance
vehicles and equipment, tools, parts, recreational equipment, carpeting, and
window treatments utilized by Seller exclusively in connection with the
Premises, and other tangible personal property owned by Seller or in which
Seller otherwise has an interest (other than a leasehold interest) if utilized
by Seller solely in connection with the Premises which is not owned by a Tenant
under a Lease (as such terms are hereinafter defined), as described on Exhibit B
attached to this Agreement, together with all replacements and substitutions
therefor (together with the intangible personal property hereinafter identified,
collectively the “Personal Property”); and



1

--------------------------------------------------------------------------------




(e)all right, title and interest of Seller in all existing surveys, blue prints,
drawings, plans and specifications (including, without limitation, structural,
HVAC, mechanical and plumbing plans and specifications) and other documentation
for or with respect to the Premises or any part thereof; all use, occupancy,
building and operating permits, licenses and approvals relating to the Premises
or any part thereof; to the extent assignable, all existing guarantees and
warranties issued in connection with the purchase, construction, alteration,
installation or repair of all or any portion of the Premises; to the extent
assignable, construction drawings, soil tests, and environmental reports related
to the Premises, all available correspondence relating to the leasing, repair,
maintenance and operation of the Premises with the Tenants, vendors, suppliers,
utility companies and other third parties; and such other existing books,
records and documents (including, without limitation, those relating to ad
valorem taxes and the lease) used in connection with the operation of the
Premises or any part thereof; and


(f)all right, title and interest of Seller in and to the Leases and, to the
extent assignable, Service Contracts (as hereinafter defined) which Purchaser
elects to assume, if any, and the other intangible personal property, together
with any associated good will, now or hereafter owned by Seller or in which
Seller otherwise has an interest and used in connection with or arising from the
business now or hereafter conducted on or from the Property or any part thereof,
including, without limitation, lease and other contract rights, names, but
excluding the name Highwoods, Highwoods Properties, Highwoods Realty Limited
Partnership, or any derivation thereof and trademarks adopted by Seller or any
of its affiliates which identifies the name Highwoods and also excluding claims
and other choses in action of Seller. The only leases encumbering the Premises,
or any part thereof, are described on Exhibit C attached hereto and incorporated
herein by reference (the “Leases”). The term “Leases” shall also include any
modifications, amendments, renewals or extensions of the Lease. A list of all
employment, union, purchase, service and maintenance agreements, equipment
leases and any other agreements, contracts, licenses and permits affecting or
pertaining in any way to the Premises or any part thereof to which Seller is a
party (the “Service Contracts”) is attached to this Agreement as Exhibit D.


2.PURCHASE PRICE.


The total consideration to be paid by Purchaser to Seller for the Property (the
“Purchase Price”) is Four Million Six Hundred Ninety-Two Thousand and No/100
Dollars ($4,692,000.00). The Purchase Price is subject to any adjustments as
provided below in this Agreement, and shall be paid as follows:


(a)Earnest Money.


(i)Within two (2) business days of the Effective Date of this Agreement,
Purchaser shall deliver to the Title Insurer (as hereinafter defined), as
escrowee (“Escrowee”), the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) (the “Earnest Money”) in the form of a check payable to Escrowee,
or a federal funds wire transfer to an account designated by Escrowee. The
Earnest Money shall be held by Escrowee in an interest bearing account pursuant
to a joint order escrow agreement between Seller and Purchaser in the form of
the Escrow Agreement attached as Exhibit E hereto.


(ii)If the transaction contemplated by this Agreement closes in accordance with
the terms and conditions of this Agreement, at Closing (as hereinafter defined),
the Earnest Money shall be delivered by the Escrowee to Seller as payment toward
the Purchase Price. Notwithstanding anything to the contrary contained herein,
if this Agreement is terminated in its entirety by Purchaser pursuant to the
terms hereof, or if the transaction fails to close with respect to the Property
for any reason other than solely by reason of a default on the part of
Purchaser, the Earnest Money shall be delivered by the Escrowee to Purchaser,
together with any and all interest earned thereon, without deduction or setoff.
If the transaction fails to close solely due to a default on the part of
Purchaser, the Earnest Money shall be delivered by the Escrowee to Seller as its
sole and exclusive remedy (provided Purchaser shall be responsible for
Purchaser’s Continuing Obligations [as hereinafter defined in Paragraph 9(d)
below] regardless of the amount thereof), as more particularly provided for in
Paragraph 12(b) below.


(b)Cash at Closing. At Closing, Purchaser shall pay to Seller the Purchase Price
less the Earnest Money delivered by the Escrowee to Seller, subject to the
adjustments and prorations required by this Agreement, by wire transfer of
federal funds to Escrowee (such amount, as adjusted, being referred to herein as
the “Cash Balance”).


3.OPERATION OF PROPERTY THROUGH CLOSING. From the Effective Date through and
including the first to occur of (i) the termination of this Agreement or
(ii) the Closing Date (as hereinafter defined):


(a)Seller shall manage and operate the Property in the same manner that it is
currently managing same and keep the Premises and the tangible Personal Property
in good condition and repair, ordinary wear and tear and casualty damage
excepted. Seller shall not transfer nor remove any Personal Property that is
material to the operation or value of the Premises subsequent to the Effective
Date unless Seller replaces the same prior to the Closing Date with Personal
Property of equivalent or better utility and quality to the items replaced.

2

--------------------------------------------------------------------------------






(b)Without the prior written consent of Purchaser, which consent may be withheld
in Purchaser’s sole and absolute discretion, Seller shall not sell, mortgage,
pledge, hypothecate or otherwise transfer or dispose of all or any part of the
Property or any interest therein, nor shall Seller initiate, consent to, approve
or otherwise take any action with respect to zoning or any other governmental
rules or regulations presently applicable to all or any part of the Property
other than such action as is necessary to maintain the Property in compliance
with such rules and regulations applicable to all or any part of the Property,
provided Seller may encumber the Premises with deeds of trust (which deeds of
trust shall be canceled at Closing) and general utility easements if necessary
for the proper operation thereof, but only after consent by Purchaser, which
consent shall not be unreasonably withheld or delayed.


(c)From and after Effective Date, without the prior written consent of
Purchaser, which consent may be withheld in Purchaser’s sole and absolute
discretion, Seller shall not modify, extend, amend or renew the Leases or enter
into any new lease with respect to the Premises (including without limitation
reducing the amount of any security deposit or releasing or modifying any
guaranty, if any, of the Lease). Any modification, extension, amendment, or
renewal entered into in accordance with this Paragraph 3(c) shall be deemed a
part of the Leases, subject to the covenants, representations and warranties set
forth in this Agreement with respect to the Lease.


(d)Seller shall comply with all federal, state, municipal and other governmental
laws, ordinances, requirements, rules, regulations, notices and orders, and all
agreements, covenants, conditions, easements and restrictions relating to the
Property, including, without limitation, any such requirements, rules,
regulations, notices or orders issued or imposed after the date of this
Agreement.


(e)If and when Seller has knowledge of the occurrence of any event which affects
the truth or accuracy of any representations or warranties made by Seller under
or pursuant to this Agreement, Seller shall promptly give written notice to
Purchaser of such event, including, but not limited to, Seller’s receipt of (i)
any written notices of material default or alleged material default by Seller or
any Tenant under the Leases or by any party under any of the Service Contracts
delivered or received by Seller from and after the Effective Date, and (ii) any
written notices of alleged material violations of applicable law with respect to
the Premises received by Seller from and after the Effective Date.


(f)Purchaser shall have access to the Premises upon reasonable prior notice to
Seller (oral or written) or during normal business hours as is reasonably
necessary for it to inspect same to assure that Seller is complying with the
requirements of this Section 3, provided Purchaser’s access shall not
unreasonably interfere with the Tenants’ use and enjoyment thereof under the
Lease, nor shall such access violate the terms and provisions thereof.


(g)Seller shall cause to be maintained in force fire and extended coverage
insurance and commercial general liability insurance upon the Premises in
amounts of not less than One Million and 00/100 Dollars ($1,000,000.00).


(h)Seller shall not enter into any new Service Contract that is not terminable
within thirty days of written notice relating to the Premises without the prior
written consent of Purchaser, which shall not be unreasonably withheld, and
Seller shall comply in all material respects with its obligations under any
Service Contracts that exist as of the Effective Date. Seller hereby agrees and
acknowledges that Purchaser may require Seller to terminate the existing Service
Contracts, if any, at Seller’s sole cost and expense effective not later than
thirty (30) days after the Closing Date as a condition of Purchaser’s
consummating the purchase of the Premises. Seller further agrees that any and
all management agreements and brokers’ agreements affecting the Premises shall
be terminated as of the Closing Date. Seller shall provide Purchaser with
evidence confirming the termination of all such Service Contracts prior to
Closing.


(i)Seller shall not construct or permit to be constructed any improvements or
capital items to or on the Improvements, including Tenant improvements, without
the prior written approval of Purchaser, which approval shall not be
unreasonably withheld or delayed, except i) for Tenant improvements that a
Tenant is entitled to, or that Seller is required to, make pursuant to the
Leases, and ii) the Elevator Work (as hereinafter defined).


4.STATUS OF TITLE TO PREMISES.


(a)State of Title. At Closing, Seller shall convey to Purchaser, or Purchaser’s
permitted designee or assignee, the entire fee simple estate in and to the
Premises by a recordable special warranty deed, subject only to: (i) those
covenants, conditions and restrictions and other exceptions to title to the
Premises which are not disclosed by Purchaser to Seller as Unacceptable Title
Matters pursuant to Paragraph 4(d) below (or implicitly approved by Purchaser
not objecting to any such Unacceptable Title Matters during the Title Review
Period [as defined in Paragraph 4(d) below] for the Premises), (ii) the lien of
general real estate taxes for the current year and subsequent years which are
not yet due or payable, and (iii) the rights of the

3

--------------------------------------------------------------------------------




Tenants to occupy the Premises pursuant to the Leases (the above enumerated
exceptions collectively referred to as the “Permitted Exceptions”). In addition
to the foregoing and to the extent not reasonably provided as part of the
Permitted Exceptions, Purchaser and Seller hereby agree to enter into the
Parking Easement and a commercially reasonable cross access agreement between
the Premises and that certain property located at 4800 Falls of Neuse Road,
Raleigh, North Carolina (the “Adjacent Parcel”) to provide perpetual ingress,
egress and regress in, on and across the both the Premises and the Adjacent
Property in favor of the Premises and the Adjacent Parcel.


(b)Preliminary Evidence of Title. Within fifteen (15) days after the Effective
Date, Purchaser shall obtain (and deliver copies to Seller of) a commitment (the
“Title Commitment”) (and copies of the documents of record disclosed by the
Title Commitment) for an Owner’s Title Insurance Policy proposing to insure
Purchaser and committing to insure the Premises in the amount of the Purchase
Price, issued by a title insurance company selected by Purchaser in its
reasonable discretion (the “Title Insurer”). The Title Commitment shall be
effective as of a date after the date of this Agreement.


(c)    Survey. Purchaser, at Purchaser’s sole cost and expense, may cause an
accurate as-built survey and legal description of the Premises to be prepared
and certified to Purchaser and the Title Insurer (the “Survey”), which shall be
delivered to Seller upon the completion thereof.


(d)    Title Defects. If the Title Commitment or Survey discloses with respect
to the Premises, exceptions to title or other matters unacceptable to Purchaser
in its sole discretion (the “Unacceptable Title Matters”), Purchaser shall
notify Seller of any Unacceptable Title Matter related to the Premises on or
before the date which is twenty (20) business days after the Purchaser receives
the Title Commitment (such twenty (20) business day period from the delivery to
Purchaser of the Title Commitment, hereinafter referred to as the “Title Review
Period” for the Premises, provided such notice shall be delivered to Seller, if
at all, no later than five (5) business days prior to the end of the Due
Diligence Period (as hereinafter defined)), and Seller shall have ten (10)
business days from the date of such notice (a) to have each such Unacceptable
Title Matter removed (without any obligation to do so, except Seller will be
obligated to remove at Closing any monetary liens encumbering the Premises), or
(b) to attempt to have the Title Insurer commit to insure over such Unacceptable
Title Matter, in a manner reasonably acceptable to Purchaser (provided if the
Title Insurer fails to insure over such Unacceptable Title Matter, Purchaser may
terminate this Agreement, and as its sole remedy receive a refund of the Earnest
Money), or (c) to correct each such other matter, in each case to the reasonable
satisfaction of Purchaser. If within the time specified, Seller fails to have
each such Unacceptable Title Matter removed, insured over or corrected as
aforesaid, Purchaser may elect to either (i) terminate this Agreement and
receive a refund of the Earnest Money, or (ii) elect to accept title to the
Premises subject to the Unacceptable Title Matter. If Purchaser fails to make
either such election, Purchaser shall be deemed to have elected option (ii)
above.


5.CLOSING.


(a)Closing Date. The “Closing” of the transaction contemplated by this Agreement
(that is, the payment of the Cash Balance, the transfer of good and marketable
title to the Property, and the satisfaction of all other terms and conditions of
this Agreement) shall occur at 10:00 a.m. Eastern time at the office of the
Title Insurer or such other place as agreed to by the parties on the date that
is the later to occur of (i) the tenth (10th) day after the end of the Due
Diligence Period, or (ii) on such other date as may be mutually agreed upon by
the parties hereto (the “Closing Date”). Except as set forth in Paragraph 13(c)
hereof, time is of the essence with respect to the Closing Date. The Closing
shall be subject to the satisfaction of the conditions precedent set forth in
Section 10 herein, unless waived by the party in whose favor the condition runs.
If the date of Closing above provided for falls on a Saturday, Sunday or legal
holiday, the Closing Date shall be the next business day. Notwithstanding the
foregoing, in the event that Purchaser is unable to complete Closing on the
Closing Date as set forth herein, Purchaser shall have the right to postpone the
Closing by written notice to Seller for a maximum of thirty (30) days.


(b)Closing Documents.


(i)Seller. Except as specifically provided herein, not later than three (3)
business days prior to the Closing Date, Seller shall deliver or cause to be
delivered to Purchaser a copy of each of the following (the original of each, in
form and substance acceptable to Purchaser, if not attached as an Exhibit to
this Agreement, to be executed (if necessary)) and delivered at Closing to the
Escrowee:


(1)a special warranty deed for the Premises, in form attached hereto as Exhibit
F, subject only to the Permitted Exceptions, sufficient to transfer and convey
to Purchaser or Purchaser’s designee or assignee fee simple title to the
Premises as required by this Agreement, and otherwise in form acceptable to the
Title Insurer;



4

--------------------------------------------------------------------------------




(2)a bill of sale for the tangible Personal Property, in form attached hereto as
Exhibit G, sufficient to transfer to Purchaser or Purchaser’s designee or
assignee title to the tangible Personal Property and containing appropriate
warranties of title and condition as required by this Agreement;


(3)a letter advising Tenants under the Leases of the change in ownership of the
Premises and directing it to pay rent to Purchaser or as Purchaser may direct;


(4)any and all affidavits, certificates or other documents customarily required
by the Title Insurer in order to cause it to issue the Owner’s Title Insurance
Policies in the form and condition required by this Agreement;


(5)an Assignment and Assumption of the Leases, in form attached hereto as
Exhibit H, which will provide that Seller shall indemnify Purchaser with respect
to all obligations that accrue under the Leases prior to the date of Closing
(except for Tenant security deposits which are turned over to Purchaser);


(6)to the extent applicable, an Assignment and Assumption of Assumed Service
Contracts, in form attached hereto as Exhibit I, which shall provide that Seller
shall indemnify Purchaser with respect to all obligations that accrue under the
Assumed Service Contracts (defined in Section 9 below) on and prior to the date
of Closing; and evidence of termination of all Service Contracts not assumed,
including any and all management contracts affecting the Premises;


(7)no later than two (2) business days after Closing, the original Leases and
Assumed Service Contracts and any and all building plans, surveys, site plans,
engineering plans and studies, utility plans, landscaping plans, development
plans, specifications, drawings, marketing artwork, construction drawings, soil
tests, complete warranty book including all contractors and subcontractors and
other documentation concerning all or any part of the Premises and in the
possession of Seller or any manager or submanager of the Premises;


(8)any assignable bonds, warranties or guaranties which are in any way
applicable to the Property or any part thereof;


(9)Seller’s affidavit stating, under penalty of perjury, Seller’s U.S. taxpayer
identification number and that Seller is not a foreign person within the meaning
of Paragraph 1445 of the Internal Revenue Code;


(10)all other documents reasonably required by Purchaser or the Title Insurer in
order to perfect the conveyance, transfer and assignment of the Premises to
Purchaser or Purchaser’s designee and issue the Owner’s Title Insurance Policy;


(11)the Tenants’ security deposits, if any, if in the form of a letter of credit
or other form which is not cash shall be transferred to Purchaser in a form
sufficient for Purchaser to draw upon the same;


(12)    a recertification of Seller’s representations and warranties hereunder
as of Closing, if true, or if not true, a statement informing Purchaser why such
representation or warranty is not true; and


(ii)Purchaser. Purchaser, or its nominee or assignee, shall deliver or cause to
be delivered to Seller at Closing:


(1)    the Cash Balance;


(2)    duly executed Assignment and Assumption of Leases, in form attached
hereto as Exhibit H, which will provide that Purchaser shall indemnify Seller
with respect to all obligations that accrue under the Leases after the date of
Closing;


(3)     to the extent applicable, the duly executed Assignment and Assumption of
Assumed Service Contracts, in form attached hereto as Exhibit I, which will
provide that Purchaser shall indemnify Seller with respect to all obligations
that accrue under the respective Assumed Service Contracts after the date of
Closing;


(4)    any and all affidavits, certificates or other documents required by the
Title Insurer in order to cause it to issue the Owner’s Title Insurance Policies
in the form and condition required by this Agreement.


(c)Closing Prorations and Adjustments. Statements of prorations and other
adjustments shall be prepared by Seller in conformity with the provisions of
this Agreement and submitted to Purchaser for review and approval not less than

5

--------------------------------------------------------------------------------




three (3) business days prior to the Closing Date. For purposes of prorations,
Purchaser shall be deemed the owner of the Property on the Closing Date. In
addition to prorations and other adjustments that may otherwise be provided for
in this Agreement, the following items are to be prorated or adjusted, as the
case may require, as of the Closing Date:


(i)If not paid by the Tenants pursuant to the Leases (the “Tenants”), real
estate and personal property taxes and assessments (initially prorated on the
basis of the most recent ascertainable bill, but subject to reproration upon
issuance of the actual bill therefor to effectuate the actual proration),
provided that Seller shall pay prior to Closing or give Purchaser a credit at
Closing for, the amount of all installments of special assessments levied prior
to Closing and which are payable after Closing;


(ii)    Seller and Purchaser shall prorate the rent, charges and other amounts
payable by Tenants to Seller for the month of Closing, including expense
“pass-throughs” which are due for the month of Closing. With respect to rent,
charges and other amounts payable by Tenants to Seller (including expense
“pass-throughs”) for months prior to the month of Closing (“Delinquent
Amounts”), Purchaser shall make a commercially reasonable good faith effort to
collect such Delinquent Amounts for a period of three months following Closing),
but Purchaser shall not be required to take legal action with respect to
Delinquent Amounts. At Closing, Seller shall deliver to Purchaser a schedule of
all Delinquent Amounts. Notwithstanding the foregoing or any direction from
Tenants to the contrary, rental and other payments received by Purchaser from
Tenants shall first be applied toward Purchaser’s actual out-of-pocket costs of
collection, then toward the payment of rent and other charges owed to Purchaser
for periods after the Closing, and any excess monies received shall be applied
toward the payment of Delinquent Amounts. Purchaser may not waive any Delinquent
Amounts or modify any Lease so as to reduce amounts or charges owed under any
such Lease for any period in which Seller is entitled to receive a share of
charges or amounts, without first obtaining the written consent of Seller and
Seller shall have the right to collect same after Closing.


Purchaser shall make year-end reconciliations of reimbursements owed by Tenants
under the Leases to the landlord thereunder of the Tenants’ share of property
taxes and assessments, insurance premiums, common area maintenance and other
expenses related to the operation of the Property for the calendar year 2016
(collectively, “Reimbursable Tenant Expenses”). In order to enable Purchaser to
make any year-end reconciliations of Reimbursable Tenant Expenses for calendar
year 2016, Seller shall deliver to Purchaser, in writing, within sixty (60) days
after the Closing Date, the Reimbursable Tenant Expenses actually paid or
incurred by Seller for the portion of the calendar year 2016 during which Seller
owned the Property (“Seller’s Actual Reimbursable Tenant Expenses”) and the
Tenants’ reimbursements for such Reimbursable Tenant Expenses actually paid to
Seller by Tenants for the portion of the calendar year 2016 during which Seller
owned the Property (“Seller’s Actual Tenant Reimbursements”). On or before March
31, 2017, Purchaser shall deliver to Seller a reconciliation statement (the
“Reconciliation Statement”) setting forth (i) the Actual Reimbursable Tenant
Expenses paid or incurred during calendar year 2016, (ii) the Actual Tenant
Reimbursements actually paid in calendar year 2016, and (iii) a calculation of
the difference between the two (i.e., establishing that the Actual Reimbursable
Tenant Expenses were either more or less than the Actual Tenant Reimbursements
for the calendar year 2016), with Purchaser utilizing the information delivered
to Purchaser by Seller related to the period of the calendar year 2016 which is
prior to the Closing Date.


Any amount due Seller pursuant to the foregoing calculation (in the event
Seller’s Actual Tenant Reimbursements for the period January 1 to the date prior
to Closing are less than Seller’s Actual Reimbursable Tenant Expenses for the
same period) or Purchaser (in the event the Actual Tenant Reimbursements are
more than the Actual Reimbursable Tenant Expenses), as the case may be, shall be
paid by Purchaser to Seller within fourteen (14) business days after Purchaser
has collected such sums from any tenant who owes same, or if Seller owes
Purchaser for any such sum, Seller shall pay to Purchaser within fourteen (14)
business days after delivery of the Reconciliation Statement to Seller, all such
sums owed by Seller to Purchaser.  If Purchaser is paid any such amount by
Seller, Purchaser thereafter shall be obligated to promptly remit the applicable
portion to the Tenants entitled thereto. If Purchaser has transferred its
interest in the Property to a successor-in-interest or assignee prior to such
date, then, on or before the transfer of its interest in the Property, Purchaser
shall (i) in writing expressly obligate such successor-in-interest or assignee
to be bound by the provisions of this Section, and (ii) deliver written notice
of such transfer to Seller, and thereafter Seller shall make the deliveries
specified above to Purchaser’s successor-in-interest or assignee. Seller’s
Reconciliation Statement shall be final and binding for purposes of this
Contract;


(iii)the full amount of the security deposits, paid under the Leases, if any,
and not theretofore applied, together with interest thereon to the extent any
interest is required by law or otherwise to be paid to the Tenants, shall be
delivered by Seller to Purchaser on the date of Closing. Prior to the Closing,
Seller shall not apply the security deposit;


(iv)water, electric, telephone and all other utility and fuel charges not paid
by the Tenants under the Leases shall be prorated ratably on the basis of the
last ascertainable bills (and reprorated upon receipt of the actual bills or
invoices) unless final meter readings and final invoices can be obtained. To the
extent practicable, if Tenants do not pay the water,

6

--------------------------------------------------------------------------------




electric, telephone and other utility charges pursuant to the Leases, Seller
shall cause meters for utilities to be read not more than one (1) business day
prior to the date of Closing;


(v)amounts paid or owing under any Assumed Service Contracts, if any;


(vi)assignable license and permit fees;


(vii)other expenses of operation and similar items;


(viii)Seller shall be responsible for all leasing commissions and other leasing
costs due and payable prior to the Effective Date with respect to the Leases.
Purchaser shall be responsible for all leasing commissions and other leasing
costs attributable to the Leases or the renewal, extension or expansion of the
Leases due and payable after the Effective Date. If Seller has, prior to the
Closing, paid any leasing commissions or other leasing costs which are
Purchaser’s responsibility hereunder, Seller will receive a credit for same from
Purchaser at the Closing. Purchaser shall have no obligation to pay for any
leasing commissions in connection with the initial terms of the Leases. This
subsection shall survive Closing;


(ix)    The scheduled improvements to the elevators located in the building (the
“Elevator Work”) shall be the responsibility of Seller. Purchaser and Seller
acknowledge and agree that the estimated cost of the Elevator Work is Eighty-Six
Thousand and 00/100 Dollars ($86,000.00) and that the Elevator Work will not be
complete by the date of Closing. Irrespective of the actual cost and timing of
the Elevator Work, Seller is solely responsible for contracting and paying for
the Elevator Work. At Closing, Escrowee shall retain Eighty-Six Thousand and
00/100 Dollars ($86,000.00) of the Cash Balance (the “Holdback”) in escrow
pursuant to the Escrow Agreement attached hereto as Exhibit E until Seller’s
architect or engineer, duly certified and licensed by the State of North
Carolina, delivers to Escrowee (copied to Buyer) a certification that the
Elevator Work is complete. Upon receipt of said certification, Escrowee shall
release the Holdback to Seller; and


(x)    All obligations to pay Tenant improvement work owed or to be owed in
connection with extension or renewal terms of the Leases shall be paid by
Purchaser when due after the Closing Date without an adjustment to the Purchase
Price. Notwithstanding the foregoing, to the extent any portion of the term of
the Leases for which Purchaser shall pay the Tenant improvement cost in
connection therewith occurs prior to the Closing Date, the amount of the
Purchase Price will be reduced by a pro rata share of such cost based upon the
percentage of such term (exclusive of any renewal options) which occurs prior to
the Closing Date.


Except with respect to general real estate and personal property taxes (which
shall be reprorated upon the issuance of the actual bills, if necessary), and
expense “pass throughs” (which shall be trued up within the sixty (60) day
period set forth above) any proration which must be estimated at Closing shall
be reprorated and finally adjusted as soon as practicable after the Closing Date
with any refunds payable to Seller or Purchaser to be made as soon as
practicable after such amounts are determined, otherwise all prorations shall be
final. Amounts on deposit with utility companies shall be disclosed to Purchaser
within ten (10) days after the Effective Date and shall not be prorated;
provided, however, that promptly following the Closing, Purchaser shall
substitute its own deposit for any amounts on deposit with utility companies and
shall refund to Seller any portion of Seller’s deposit which is refunded by the
utility company. The rights, covenants and obligations contained in this
Paragraph 5(c) shall survive the Closing.


(d)Closing Costs.


(i)    Transfer Taxes. All transfer taxes, documentary stamps, intangible taxes
and similar taxes or charges shall be paid by Seller.
 
(ii)    Title Insurance. The cost of any title insurance commitment and title
insurance commitment cancellation fees shall be paid by Purchaser and the
Owner’s Title Insurance Policy as well as any endorsements issued in connection
therewith shall be paid for by Purchaser.


(iii)    Survey. Any Survey obtained for the Premises shall be paid for by
Purchaser.


(iv)    Recording Charges. Purchaser shall pay the cost of recording the deed
referenced in Paragraph 5(b)(i)(1).


(v)    Attorney and Consultant Fees. Seller and Purchaser shall each be
responsible for the fees and costs of their respective attorneys and
consultants.


(vi)    UCC Searches. Purchaser shall pay all charges for UCC Searches.



7

--------------------------------------------------------------------------------




(vii)    Loan Costs. In the event Purchaser procures a loan from a lender in
connection with this transaction, all financing and other costs related to such
loan shall be paid by Purchaser.


(e)Possession. Upon Closing, Seller shall deliver to Purchaser full, complete
and exclusive possession of the Property, including keys and pass codes, subject
only to the rights of possession of the Tenants under the Leases and the other
Permitted Exceptions.


6.CASUALTY LOSS AND CONDEMNATION.


If, prior to Closing the building on the Land or any part thereof shall be
condemned, or destroyed or materially damaged by fire or other casualty (that
is, damage or destruction which Purchaser reasonably believes could be in excess
of Five Hundred Thousand and No/100 Dollars ($500,000.00) for such building
located on the Premises, or in the event of a condemnation or eminent domain
taking which materially prevents access to the Premises or any part thereof),
Purchaser shall have the option which shall be exercised not later than twenty
(20) business days following the date Purchaser receives written notice of the
condemnation or damage (with Closing being extended, if necessary, to
accommodate such time periods) either to (a) to terminate this Agreement, or (b)
to consummate the transaction contemplated by this Agreement notwithstanding
such condemnation, destruction or material damage. If Purchaser elects to
consummate the transaction contemplated by this Agreement, Purchaser shall be
entitled to receive all of the condemnation proceeds or settle the loss under
all policies of insurance applicable to the destruction or damage and receive
all of the proceeds of insurance applicable thereto, and Seller shall, at
Closing and thereafter, execute and deliver to Purchaser all required proofs of
loss, assignments of claims and other similar items. If there is any other
damage or destruction to the Land (that is, damage or destruction to the Land
which Purchaser reasonably believes could be Five Hundred Thousand and No/100
Dollars ($500,000.00) or less for the building located on the Land, or which
does not substantially prevent access to the Land or any part thereof), Seller
shall either completely repair such damage prior to Closing in a manner
satisfactory to Purchaser or, at Seller’s option, either assign all insurance
claims pertaining to such damage or destruction to Purchaser by executing and
delivering to Purchaser at Closing and thereafter all required proofs of loss,
assignments of claims and other similar items, or allow Purchaser a credit
against the Purchase Price in an amount equal to Purchaser’s reasonably
estimated cost of repair. If Purchaser elects to take an assignment of all
insurance claims as provided for in this Section 6, Purchaser shall receive at
Closing a credit against the Cash Balance in an amount equal to any
deductible(s) and uninsured amounts applicable thereto. In the event this
Agreement is terminated pursuant to this Section 6, the Earnest Money shall be
refunded to Purchaser, whereupon this Agreement and all rights and obligations
of the parties hereunder shall be null and void. In the event Seller shall
assign its insurance proceeds to Purchaser then, in addition thereto, Purchaser
shall be entitled to a reduction in the Purchase Price equal to the amount of
Seller’s deductible.


Notwithstanding anything to the contrary herein, the provisions of this Section
shall not waive or release any duty or obligation of Seller herein or waive any
condition to Purchaser’s obligations at Closing.


7.REPRESENTATIONS AND WARRANTIES.


(a)Representations and Warranties of Seller. Seller represents and warrants to
Purchaser that the following are true, complete and correct as of the date of
this Agreement:


(i)Seller has no employees at the Premises.


(ii)Seller has not entered into any agreement to lease (other than the Leases),
sell, mortgage or otherwise encumber or dispose of its interest in the Premises
or any part thereof, except for this Agreement and any of the Permitted
Exceptions executed by Seller.


(iii)Except as set forth on Exhibit J, there is no action, proceeding or
investigation pending or to Seller’s knowledge, threatened against Seller
related to the Premises before any court or governmental department, commission,
board, agency or instrumentality; and Seller does not know of any basis for any
such action, proceeding or investigation.


(iv)Seller agrees that it will not create, suffer or permit to be created
(except as provided in Section 3(b) and pursuant to the Elevator Work), and that
it will promptly remove or discharge, any liens or encumbrances against the
Premises arising subsequent to the Effective Date of this Agreement.


(v)Except as set forth on Exhibit K attached hereto, Seller has not received
notice of any violation from (i) any governmental authority of any zoning,
building, fire or health code or any other statute, ordinance rule or regulation
applicable (or alleged to be applicable) to the Premises, or any part thereof,
(ii) the governing body of the office, industrial, business

8

--------------------------------------------------------------------------------




or similar park or association of which the Premises or any part thereof is a
part, or (iii) any other person or entity entitled to enforce any right,
covenant or restriction against Seller or the Premises or any part thereof.


(vi)There are no proceedings at law or in equity before any court, grand jury,
administrative agency or other investigative agency, bureau or instrumentality
of any kind pending or, to Seller’s knowledge, threatened, against or affecting
Seller or the Premises that (i) involve, or in any way may affect, the validity
or enforceability of this Agreement or any other instrument or document to be
delivered by Seller pursuant hereto, (ii) enjoin or prevent or threaten to
enjoin or prevent the performance of Seller’s obligations hereunder or (iii)
relate specifically to the Premises (including, without limitation, the
environmental condition of the Premises) or the title thereto; and there is no
other pending or, to Seller's knowledge, threatened litigation, governmental
investigation or administrative proceeding affecting Seller or the Premises.


(vii)Except for the sale of the Premises to Purchaser as set forth in this
Agreement, Seller has not entered into any agreement nor otherwise granted to
any person, and no person or entity has any right or option from Seller to (i)
acquire any or all of the Premises, (ii) right of first offer or right of first
refusal to purchase all or any portion of the Premises, and (iii) except with
respect to the Leases, no right to lease, license or otherwise occupy any
portion of the Premises.


(viii)The Service Contracts described on Exhibit D attached hereto comprise
every material contract, agreement, relationship and commitment, oral or
written, (exclusive of the Leases and agreements of record encumbering the
Premises) which affects the Premises, to which Seller is a party, or by which it
is bound. Neither Seller nor, to Seller’s knowledge, any other party is in
default under the terms of any Service Contract.


(ix)Seller is duly organized, validly existing and qualified and empowered to
conduct its business, and has full power and authority to enter into and fully
perform and comply with the terms of this Agreement. Neither the execution and
delivery of this Agreement nor its performance by Seller, will conflict with or
result in the breach of any contract, agreement, law, rule or regulation to
which Seller is a party or by which Seller is bound. This Agreement is valid and
enforceable against Seller in accordance with its terms and each instrument to
be executed by Seller pursuant to this Agreement or in connection herewith will,
when executed and delivered, be valid and enforceable against Seller in
accordance with its terms.


(x)The Leases, which have or will be delivered to Purchaser, constitutes the
entire agreement between Seller and Tenants with respect to the Premises. No
commissions to any broker or leasing agent are currently due on account of any
Lease. Seller has received no notice of any default on the part of the Tenants.
To Seller’s knowledge, no right or claim of setoff against rent exists, or has
been asserted by the Tenants under the Leases. Seller has not received any
advance payment of rent (other than for the current month) on account of the
Leases. There are no written or oral leases or tenancies or rights of possession
affecting the Premises other than the Leases. All obligations of Seller under
the Leases with respect to the performance of work or the installation of
equipment or materials required to have been performed at or prior to the date
hereof have been fully observed and performed in all material respects.


(xi)Seller has not received any notice of any pending condemnation of the Land
or Improvements or any portion thereof, or any change in any law, ordinance or
regulation that would materially affect the Land or Improvements or the use
thereof.


(xii)Except as set forth on Exhibit L, Seller has not received any notice of any
civil, criminal or administrative suit, claim, hearing, violation,
investigation, proceeding or demand against Seller related to the Premises
relating in any way to a Release, the use of Hazardous Materials or compliance
with Environmental Laws. For purposes of this Agreement, the phrase
“Environmental Laws” shall mean any federal, state or local law, statute,
ordinance, order, decree, rule or regulation and any common laws regarding
radioactive materials, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq. (“CERCLA”); the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq. (“RCRA”); the Toxic Substances Control
Act, 15 U.S.C. § 2601, et seq. (“TSCA”), the Clean Air Act, 42 U.S.C. § 7401, et
seq. (“CAA”), the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq.
(“FWPCA”), the Safe Drinking Water Act, 42 U.S.C. § 3001, et seq. (“SDWA”), the
Hazardous Materials Transportation Act, 49 U.S.C. § 1802, et seq. (“HMTA”) and
the Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et
seq. (“EPCRA”), the Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq.
(“ESA”), the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136
et seq. (“FIFRA”) and other comparable federal, state or local laws, each as
amended, and all rules, regulations and guidance documents promulgated pursuant
thereto or published thereunder. The phrase “Hazardous Materials” shall mean
each and every element, compound, chemical mixture, contaminant, pollutant,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under Environmental Laws (as hereinafter defined) or the
Release of which is regulated under Environmental Laws. Without limiting the
generality of the foregoing, the term “Hazardous Materials” will include: crude
oil, used oil, petroleum and petroleum products or any fraction thereof;
radioactive materials including source, by-product or special nuclear materials;
asbestos or asbestos-containing materials (whether or not

9

--------------------------------------------------------------------------------




friable); lead paint; polychlorinated biphenyls, ureaformaldehyde in any of its
forms; and any substance defined as “hazardous substances,” “extremely hazardous
substances,” “hazardous waste,” “hazardous materials,” “chemical substance or
mixture,” “solid waste,” “hazardous chemicals,” “toxic substances,” “hazardous
air pollutants,” “pollutants,” contaminants,” or “toxic chemicals” under any of
the CAA, CWA, RCRA, CERCLA, EPCRA, SDWA, TSCA or OSHA. The term “Release” shall
mean the discharge, disposal, deposit, injection, dumping, spilling, leaking,
leaching, placing, presence, pumping, pouring, emitting, emptying, escaping, or
other release of any Hazardous Material.


(xiii)All bills and invoices for labor and material of any kind relating to the
Premises has been, or prior to the Closing will be, paid in full, and there are
no mechanic’s liens or claims outstanding in connection with any of the Premises
(except for those created through the Elevator Work, which Seller warrants will
be promptly discharged).


(xiv)Seller is not a Foreign Person within the meaning of Sections 1445 and 7701
of the Internal Revenue Code of 1954, as amended, and any applicable regulations
thereunder.


(xv)There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by Seller and Seller has received no notice of any of the
same pending or threatened against Seller or the Premises.


(xvi)Seller is not in the hands of a receiver nor is an application for the
appointment of a receiver pending; Seller has not made an assignment for the
benefit of creditors, nor has Seller filed, or had filed against it, any
petition in bankruptcy.


Any representation or warranty by Seller made to Seller’s knowledge or words of
similar meaning, shall mean, with the knowledge of Thomas S. Hill, III, the Vice
President of Seller’s Raleigh, North Carolina Division, who is knowledgeable
about the Premises, and any individual who replaces him in that capacity as an
employee of Seller, but no others, and such knowledge shall be without having
made or having any obligation to make any investigation related to Sellers’
representations and warranties herein.


(b)Accuracy at Closing. As of the date of Closing, each of the warranties and
representations set forth in Paragraph 7(a) above shall be true, complete and
correct in every respect with respect to the Premises, except for changes in the
operation of the Premises occurring prior to Closing, which are specifically
permitted by this Agreement. Seller shall notify Purchaser promptly upon
obtaining knowledge of any material change in any of Seller’s representations
and warranties contained in this Section 7. If any of the foregoing
representations and warranties is true as of the Effective Date, but are not
true in every material respect with respect to the Premises as of the date of
Closing as a result of a matter, circumstance or event beyond the reasonable
control of Seller, and such matter is disclosed by Seller to Purchaser expressly
in writing at any time and from time to time prior to Closing promptly upon such
occurrence, or Purchaser first discovers such untruth prior to Closing, and
Seller does not cure such matter prior to Closing, then Purchaser shall not be
entitled to consider the untruth of the representation or warranty as an event
of default under this Agreement, but instead Purchaser may, at its election and
as its sole remedy, either (i) close and consummate the Closing contemplated by
this Agreement; or (ii) terminate this Agreement by notice to Seller, whereupon
Escrowee shall return the Earnest Money to Purchaser.


(c)Survival of Representations and Warranties. The representations and
warranties set forth in this Section 7 shall expire on that date which is twelve
(12) months after the date of Closing unless (and only to the extent), on or
before such date, Purchaser delivers written notice to Seller of a breach of any
representation or warranty hereunder and, within twelve (12) months after the
date of Closing, Purchaser files a claim against Seller for breach of a
representation or warranty in a court of competent jurisdiction. Any such claim
shall be limited to actual damages (including actual, reasonable attorneys’ fees
and expenses and court costs) suffered by Purchaser up to a maximum amount of
Five Hundred Thousand and No/100 Dollars ($500,000.00). In addition to the
foregoing, Purchaser shall have no claim against Seller for any representation
or warranty which was untrue, inaccurate or incorrect when made by Seller as of
the Effective Date if the facts or circumstances which caused such
representation or warranty to be untrue, inaccurate or incorrect were disclosed
in writing to Purchaser prior to Closing or of which Purchaser had actual
knowledge prior to Closing and Purchaser nevertheless closed the acquisition of
the Property and paid the Purchase Price to Seller, or unless the damages
suffered by Purchaser because of such untrue, inaccurate or incorrect
representation or warranty exceeds Twenty Thousand and No/100 Dollars
($25,000.00), in which case Purchaser shall be entitled to file a claim for all
actual damages suffered by Purchaser including the said Twenty Five Thousand and
No/100 Dollars ($25,000.00) threshold amount.


(d)“As-Is” Purchase. Purchaser acknowledges for Purchaser and Purchaser’s
successors, and assignees, the Due Diligence Period set forth in Section 9 of
this Agreement is a reasonable opportunity to inspect and investigate the
Property, all improvements thereon and all aspects relating thereto, including
all documents and contracts related to the Property, either independently or
through agents and experts of Purchaser’s choosing. EXCEPT AS LIMITED BELOW OR
AS OTHERWISE

10

--------------------------------------------------------------------------------




SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS DELIVERED PURSUANT TO THIS
AGREEMENT (“CLOSING DOCUMENTS”), SELLER AND PURCHASER AGREE THAT THE PROPERTY
SHALL BE SOLD AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE
CLOSING DATE “AS IS, WHERE IS, WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR
REDUCTION IN THE PURCHASE PRICE, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS THAT SUCH SALE SHALL BE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTY OF INCOME WHICH MAY BE EARNED IN THE FUTURE, FUTURE
OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
(BUT SPECIFICALLY EXCLUDING THE LIMITED WARRANTY OF TITLE TO BE GIVEN IN THE
DEED FROM SELLER TO PURCHASER), AND SELLER DOES HEREBY DISCLAIM AND RENOUNCE ANY
SUCH REPRESENTATION OR WARRANTY. EXCEPT FOR SELLER’S REPRESENTATIONS WHICH ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, PURCHASER
SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, AGENT OR
OTHER AGENTS OR BROKERS AS TO THE FOLLOWING MATTERS: (1) THE CONDITION OR SAFETY
OF THE PROPERTY OR ANY SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR
CONDITIONING, IF ANY, FOUNDATIONS, SOILS AND GEOLOGY INCLUDING HAZARDOUS
MATERIALS; LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A
PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES
ARE IN WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY
STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL
PROPERTY; OR (5) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD
CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE OR FEDERAL
STATUTES, CODES OR ORDINANCES. EXCEPT FOR SELLER’S REPRESENTATIONS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS PURCHASER IS RELYING SOLELY
UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO THE ABOVE-REFERENCED
MATTERS, AND NOT UPON ANY REPRESENTATIONS TO THE ABOVE-REFERENCED MATTERS, MADE
TO IT BY ANY PERSON WHOMSOEVER CONCERNING SUCH MATTERS.


(e)Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:


(i)    Purchaser and/or the Permitted Assignee has been, or will be, duly formed
and is validly existing as a North Carolina limited liability company and is
duly qualified to do business and is in good standing in all jurisdictions where
such qualification is necessary to carry on its business as now conducted.
Purchaser has all power and authority under its constituent documents to enter
into this Agreement and to enter into and deliver all of the documents and
instruments required to be executed and delivered by Purchaser and to perform
its obligations hereunder and thereunder.


(ii)    Purchaser has full power and authority to enter into this Agreement and
to assume and perform all of its obligations hereunder; the execution and
delivery of this Agreement and the performance by Purchaser of its obligations
hereunder have been duly authorized by such limited liability company action as
may be required (including, without limitation, proper approval by the members
thereof) and no further action or approval is required in order to constitute
this Agreement as a binding and enforceable obligation of Purchaser; the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder on the part of Purchaser do not and will not
violate the constituent documents of Purchaser, and do not and will not conflict
with or result in the breach of any condition or provision of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Purchaser by reason of the
terms of any contract, mortgage, lien, lease, agreement, indenture, instrument
or judgment to which Purchaser is a party or which is or purports to be binding
upon Purchaser or which affects Purchaser; and no action by any federal, state
or municipal or other governmental department, commission, board, bureau or
instrumentality is necessary to make this Agreement a valid instrument binding
upon Purchaser in accordance with its terms;


(iii)    To the knowledge of Purchaser, Purchaser is not in violation of any of
its organizational documents;


(iv)    To the knowledge of Purchaser, there is no existing or threatened action
nor governmental proceeding of any kind involving Purchaser, any of its assets,
or the operation thereof which if determined adversely to Purchaser or its
assets would interfere with Purchaser’s ability to close the transaction
contemplated hereby; and


(v)    Neither Purchaser nor any owner, officer, director or manager of
Purchaser is or will become a person described by Section 1 of The
Anti-Terrorism Executive Order 13,224 of September 23, 2001, blocking property
and prohibiting transactions with persons who commit, threaten to commit, or
support terrorism, 66 Fed. Reg. 49,049 (2001), or described in any rule or
regulation implementing the same and, to Purchaser’s knowledge, neither
Purchaser nor any owner, officer,

11

--------------------------------------------------------------------------------




director or manager of Purchaser engages or will engage in any dealings or
transactions, or be otherwise associated with, any such persons.


8.DUE DILIGENCE DELIVERIES.


Seller has previously furnished to Purchaser, or will, not later than three (3)
business days after the Effective Date, at Seller’s expense, deliver to
Purchaser, or make available to Purchaser on a secure website (except where as
indicated below information is to be made available at Seller’s office) the
following materials (collectively, the “Seller’s Information”) to the extent in
Seller’s possession or in the possession of any manager or submanager of any
portion of the Premises, together with any other information on the Property
that Purchaser may reasonably request:


(a)A copy of the most recent title policy for the Premises;


(b)A true, correct and complete copy of the Leases, guaranty of Leases, if any,
and any letters of credit, if any, given by the Tenants as a security deposit;


(c)A true, correct and complete copy of each written Service Contract, if any,
and a true, correct and complete written summary of each oral Service Contract,
if any, together with copies of any and all other contracts and agreements
relating to the ownership, operation, maintenance and repair of the Premises;


(d)That Phase I Environment Site Assessment Update prepared by Trigon
Engineering Consultants, Inc., dated November 3, 1997 (Job #151-97-081) which is
the only environmental assessment of the Premises prepared for Seller in
Seller’s possession.


(e)Certificates of occupancy for the Premises, if available;


(f)At a single office of Seller, copies of any available plans and
specifications relating to the improvements on the Premises;


(g)A list of all Personal Property owned by Seller and utilized by it
exclusively in connection with the operation of the Premises;


(h)Copies of all permits, warranties and unexpired guaranties for the Property,
if available;


(i)At a single office of Seller, all Tenant correspondence files and copies of
outstanding Tenant work order requests for the Property and will allow
Purchaser, at Purchaser’s expense, to make copies of any such information if
requested;


(j)Copies of all Tenant billings for the Premises;


(k)A copy of each notice from any tenant claiming or asserting a landlord
default under any lease affecting the Premises; and copies of all notices from
any governmental authority within the past 24 months respecting the Premises or
any violations with respect to the Premises;


(l)Copy of existing property level loan documents, if any;


(m)Copies of all State and local applications or approvals for historic tax
credits, rezoning, site plans or building permits;


(n)Copies of most recent and prior two years’ property tax records, tax bills,
assessments and assessment appeals;


(o)Copies of all current construction warranties on materials, labor and
equipment, and all as-built architectural and engineering plans for the
Premises;


(p)Copies of all operating statements for the past three fiscal years, as well
as the current year’s budget which are accurate and complete in every material
respect.



12

--------------------------------------------------------------------------------




(q)A list of all capital expenditure made in the past five (5) years and all
tenant improvements under each lease affecting the Premises which was paid for,
in whole or in part, by landlord which is accurate and complete in every
material respect.


Seller makes no representation or warranty with respect to the accuracy or
completeness of items (a), (d), (f), (j), (l), (m) and (o) above, but Seller
states that it does not know of any inaccuracies or lack of completeness of any
of the foregoing.


9.INSPECTION.


(a)    Due Diligence Period. During the period commencing on the Effective Date
and continuing until 5:00 PM Eastern Standard Time on the forty-fifth (45th) day
thereafter (the “Due Diligence Period”), subject to the rights of the Tenants
under the Leases, Purchaser shall have the right to make such physical
inspections, studies and tests of the Premises that Purchaser deems necessary or
advisable in Purchaser’s sole discretion, including, but not limited to, the
right to verify, inspect, investigate and review, in the Purchaser’s sole
discretion: (i) physical inspection, surveying and testing of the Premises
including without limitation engineering investigation, (ii) valuation appraisal
of the Premises, (iii) the Leases, (iv) the Service Contracts, (v) environmental
condition of the Premises (including conducting a Phase I Environmental
Assessment (the “Phase I”) and if recommended by the Phase I consultant, a
Phase II Environmental Report (the “Phase II”), and (vi) any and all other
documentation or evidence relating to the ownership, zoning, financing, value,
construction, income, expense, operation, leasing, options and maintenance and
repair of the Premises. In addition, during the Due Diligence Period, Purchaser
shall have the right, at its sole cost, to have a licensed termite exterminator
conduct an inspection of the Premises to determine whether there is a visible,
active termite infestation, and Purchaser shall also have the right to interview
Tenants under the Leases and their respective employees prior to Closing, upon
reasonable advance notice to Seller.


(b)    Termination of Agreement. If for any reason whatsoever, or for no reason,
Purchaser determines, in its sole and absolute discretion, that the Property is
unsuitable for its purposes and delivers written notice to Seller of such
decision within the Due Diligence Period, the Earnest Money, less One Hundred
and No/100 Dollars ($100) (which shall be paid to Seller as consideration for
Purchaser’s right to terminate this Agreement pursuant to the terms of this
Paragraph 9(b)) and any interest earned thereon, shall be returned to Purchaser,
at which time this Agreement shall be null and void and neither party shall have
any rights or obligations under this Agreement, except for Purchaser’s
Continuing Obligations (as defined in Paragraph 9(d) below). In the event
Purchaser terminates this Agreement, Purchaser shall deliver to Seller upon such
termination copies of all reports, studies or other assessments of the Property
procured by Purchaser and in Purchaser’s possession or control during the Due
Diligence Period.


(c)    General Inspection of Property. From the Effective Date through Closing,
Purchaser and its agents, engineers, surveyors, appraisers, auditors and other
representatives shall have the right to enter upon the Premises to inspect,
examine, survey, obtain engineering inspections, perform environmental testing
and studies, appraise, and otherwise do that which, in the opinion of Purchaser,
is necessary to determine the boundaries, acreage and condition of the Premises
and to determine the suitability of the Property for the uses intended by
Purchaser (including, without limitation, inspect, review and copy any and all
documents in the possession of Seller, its agents, contractors or employees, and
which pertain to the construction, ownership, use, occupancy or operation of the
Property or any part thereof), provided these activities will not interfere with
the Tenants’ use and enjoyment of its leased premises and will not violate the
terms and provisions of such Tenants’ Leases therefor. Seller shall cooperate
with Purchaser in connection with Purchaser’s activities, and during ordinary
business hours, after reasonable advance notice to Seller. Seller shall, subject
to the rights of the Tenants under the Leases, make the Property and all of
Seller’s books, files and records relating to the Property available for
examination by Purchaser and Purchaser’s agents and representatives, who shall
have the right, all at Purchaser’s expense, to make copies of such books, files
and records and to extract therefrom such information as they may desire.


(d)    Indemnity. Purchaser shall indemnify and hold Seller and the Tenants
under the Leases harmless against any losses and damages to persons or property
suffered by Seller and/or Tenants arising out of Purchaser’s due diligence
activities hereunder; provided, however, that (i) this indemnity shall not apply
to the extent such liability arises in connection with the negligence or willful
misconduct of Seller or the Tenants, and (ii) Purchaser shall have no liability
to Seller, the Tenants or to any other person or entity by reason of, nor shall
Purchaser have any duty to indemnify, defend or hold any person or entity
harmless from or against, any claim, demand, damage, loss, action, liability,
cause of action or judgment, including, without limitation, any claim, for
diminution in value of the Property or for environmental remediation or clean-up
costs, arising out of or in connection with the fact of having discovered and/or
reported (as may be required by law) any adverse physical condition, title
condition or other defect with respect to the Property, unless such condition
was caused by Purchaser. The indemnity obligations of Purchaser to Seller and
the Tenants under this Paragraph 9(d) shall survive the termination of this
Agreement for any reason, and such surviving obligations are referred to herein
as “Purchaser’s Continuing Obligations”.



13

--------------------------------------------------------------------------------






(e)    Assumed Service Contracts. On or prior to the expiration of the Due
Diligence Period, Purchaser shall deliver a written list to Seller identifying
the Service Contracts, if any, that Purchaser desires to assume at Closing, if
any (the “Assumed Service Contracts”).


10.PURCHASER’S CONDITIONS PRECEDENT TO CLOSING The obligations of Purchaser
under this Agreement are contingent and conditional upon the conditions
precedent set forth below in (a) through (m) of this Section being satisfied at
Closing (the “Purchaser’s Conditions Precedent”). If any Purchaser’s Condition
Precedent is not satisfied, Purchaser, as its sole remedy, may (Y) terminate
this Agreement and receive a refund of the Earnest Money, or (Z) waive the
failure of any condition precedent and proceed to Closing unless Seller has
intentionally or willfully caused same in which case Seller shall be considered
in default hereunder and shall have the remedies set forth in Paragraph 12(a)
hereof:
 
(a)    Each and every representation and warranty of Seller with respect to the
Property must be true, correct and complete in all material respects as of
Closing, provided, however, if any of the representations and warranties of
Seller with respect to the Property are true as of the Effective Date, but are
not true as of the date of Closing as a result of a matter, circumstance or
event beyond the reasonable control of Seller, and Purchaser first discovers
such untruth prior to Closing, Purchaser shall not be entitled to consider the
untruth of the representation or warranty as an event of default under this
Agreement, but instead Purchaser may, at its election proceed in accordance with
the terms in Paragraph 7(b) hereof;


(b)    As of Closing, Seller shall have fully performed and satisfied in all
material respects each and every obligation, term and condition to be performed
and satisfied by Seller under this Agreement with respect to the Property;


(c)    Except with respect to the Assumed Service Contracts, Seller shall have
terminated all Service Contracts, including any management contracts affecting
the Premises;


(d)At Closing, Purchaser shall have received good and marketable title in
accordance with a reasonable Title Commitment obtained by Purchaser;


(e)No new adverse environmental matter has been discovered which was not
included in the report delivered by Seller to Purchaser prior to the execution
of this Agreement;


(f)The Tenants under the Leases have not:


(i)filed for bankruptcy or been the subject of an involuntary bankruptcy; or


(ii)had any material adverse change in its financial condition since the
Effective Date.


(g)There is no pending or threatened litigation or arbitration affecting or
relating to this Agreement, the transactions contemplated in this Agreement, or
affecting the Property or the Leases;


(h)Seller has not breached any of the provisions, obligations, undertakings or
promises of Seller under this Agreement;


(i)This Agreement has been approved by the disinterested members of Seller’s
General Partner’s Board of Directors;


(j)All of the covenants and obligations of Seller required to be performed or
complied with by Seller pursuant to this Agreement at or prior to the Closing,
and each of the covenants and obligations (considered individually) of Seller
hereunder, shall have been duly performed and complied with in all material
respects;


(k)Since the Effective Date of this Agreement, there shall not have been
commenced or threatened against Purchaser, Seller or Tenants, or against any of
the foregoing’s respective affiliates, any Proceeding (a) involving any
challenge to, or seeking damages or other relief in connection with, this
Agreement or any of the transactions contemplated under this Agreement, or (b)
that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on, or otherwise interfering with any of the
transactions contemplated hereunder;


(l)Neither the consummation nor the performance of any of undertakings of the
parties to this Agreement or the transactions contemplated hereunder, will,
directly or indirectly (with or without notice or lapse of time), contravene, or
conflict with, or result in a violation of, or cause Purchaser or any of
Purchaser’s affiliates to suffer any adverse consequence

14

--------------------------------------------------------------------------------




under, (a) any applicable legal requirement or order, or (b) any legal
requirement or order that has been published, introduced, or otherwise proposed
by or before any governmental body, authority, agency regulatory authority; and


(m)At Closing, no orders, decrees, judgments or injunctions of any court or
governmental body shall be in effect, and no claims, actions, suits,
proceedings, arbitrations or investigations shall be pending or threatened,
which challenge or seek to challenge, or which could reasonably be expected to
prevent or cause the rescission of the consummation of the transactions
contemplated in this Agreement.


11.BROKERAGE. Each party represents and warrants to the other party that it has
dealt with no broker or finder in connection with this transaction. Each party
indemnifies, defends and holds the other party harmless from and against any all
other claims of all brokers and finders claiming by, through or under said party
and in any way related to the sale and purchase of the Property pursuant to this
Agreement, including, without limitation, actual, reasonable attorneys’ fees
incurred by the other party in connection with such claims. The rights,
covenants and obligations contained in this Section 11 shall survive the
Closing.


12.DEFAULTS AND REMEDIES.


(a)Seller’s Breach Generally. Notwithstanding anything to the contrary contained
in this Agreement, if Seller fails to perform in accordance with the terms of
this Agreement and Seller fails to cure such failure or breach, or remedy,
within five (5) business days after written notice, at Purchaser’s option,
Purchaser may elect:


(i)    to terminate this Agreement and receive the Earnest Money and all
interest earned thereon;


(ii)    to sue for specific performance of the sale of the Property in
accordance with the terms of this Agreement.


(b)Purchaser’s Breach. Notwithstanding anything to the contrary contained in
this Agreement, if Purchaser fails to close the transaction contemplated by this
Agreement solely by reason of a default by Purchaser hereunder, and fails to
cure such default within ten (10) business days after written notice thereof
from Seller, the Earnest Money shall be forfeited to Seller as liquidated
damages, which shall be Seller’s sole and exclusive remedy against Purchaser, at
which time this Agreement shall be null and void and neither party shall have
any rights or obligations under this Agreement, except that Purchaser shall
remain obligated for Purchaser’s Continuing Obligations. Seller acknowledges and
agrees that, except for Purchaser’s Continuing Obligations, (1) the Earnest
Money is a reasonable estimate of and bears a reasonable relationship to the
damages that would be suffered and costs incurred by Seller as a result of
having withdrawn the Property from sale and the failure of Closing to occur due
to a default of Purchaser under this Agreement; (2) the actual damages suffered
and costs incurred by Seller as a result of such withdrawal and failure to close
due to a default of Purchaser under this Agreement would be extremely difficult
and impractical to determine; and (3) the Earnest Money shall be and constitute
valid liquidated damages (except for any sums due Seller in connection with
Purchaser’s Continuing Obligations).


(c)    Survival. The rights, covenants and obligations contained in this
Section 12 shall survive the Closing or earlier termination hereof.


13.    MISCELLANEOUS.


(a)    Assignment. Except as set forth in the next sentence hereof, it is
expressly understood that Purchaser may not assign this Agreement without the
prior written consent of Seller, which consent may be withheld in Seller’s sole
discretion. Notwithstanding the above, Purchaser may assign this Agreement to an
entity authorized to do business in the State of North Carolina which is owned
and/or controlled by Purchaser (a “Permitted Assignee”), however an assignment
of this Agreement by Purchaser to a Permitted Assignee shall in no way relieve
Purchaser of its obligations hereunder, and Purchaser shall remain liable for
same.


(b)    Entire Agreement. This Agreement constitutes the entire agreement between
Seller and Purchaser with respect to the Property and shall not be modified or
amended except in a written document signed by Seller and Purchaser. Any prior
agreement or understanding between Seller and Purchaser concerning the Property
is hereby rendered null and void.


(c)Time is of the Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, the
day of the act or event from which the period of time runs shall be excluded,
and the last day of such period shall be included, unless it is a Saturday,
Sunday, or legal holiday, in which case the period shall be deemed to run until
the end of the next day which is not a Saturday, Sunday or legal holiday.
Furthermore, if the Closing does not occur on the Closing Date because of the
occurrence of a “Force Majeure”, the Closing Date shall be extended to the next

15

--------------------------------------------------------------------------------




practical business day subsequent to such occurrence. For purposes of this
Paragraph 13(c), the term “Force Majeure” means acts of God (including, but not
limited to tornadoes, floods, hurricanes or other national disasters)
expropriation or confiscation of facilities by any governmental authority,
compliance with any order or request of any governmental authority, strikes,
lockouts, riots, or other labor troubles or a national emergency, or similar
causes not within Purchaser’s control. Additionally, notwithstanding that time
is of the essence of this Agreement (except as set forth above), the parties
hereto shall also have the notice and cure rights set forth in Section 12 of
this Agreement prior to being in default hereunder.


(d)Headings. The captions and headings of this Agreement are for convenience of
reference only and do not in any way limit or amplify the terms and provisions
hereof.


(e)Further Assurances. As requested by one party, the other party will promptly
execute and deliver or cause to be executed and delivered all such other and
further instruments, documents or assurances, and promptly do or cause to be
done all such other and further things as may be necessary and reasonably
required in order to further and more fully vest in the requesting party, all
rights, interests, powers or benefits intended to be conferred upon it by this
Agreement. The rights, covenants and obligations contained in this Paragraph
13(e) shall survive the Closing hereof.


(f)Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement, and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto.


(g)Legal Fees. In the event of a default by either party of its obligations
under this Agreement, the prevailing party in any action or proceeding in any
court in connection therewith shall be entitled to recover from such other party
its costs and expenses, including actual, reasonable legal fees and associated
court costs.


(h)Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally or
by certified mail, return receipt requested, postage prepaid, by overnight
courier (such as Federal Express) or by facsimile or other electronic
transmission (email) (provided any notice given by facsimile or email shall be
followed the same notice given by overnight courier, personal delivery or
certified mail), addressed as follows:


 
If to Seller:
HIGHWOODS REALTY LIMITED PARTNERSHIP
 
 
3100 Smoketree Court, Suite 600
 
 
Raleigh, North Carolina 27604-1051
 
 
Attn: Jeffrey D. Miller
 
 
Fax: 919.431.1446
 
 
Email: jeff.miller@highwoods.com



 
With a copy to:
ELLIS & WINTERS LLP
 
 
4131 Parklake Avenue, Suite 400
 
 
Raleigh, North Carolina 27612
 
 
Attn: Tom Blue
 
 
Fax: 919.865.7010
 
 
Email: tom.blue@elliswinters.com



 
If to Purchaser:
SJ COMPANY I LLC
 
 
4900 Falls of Neuse Road, Suite 100
 
 
Raleigh, North Carolina 27609
 
 
Attn: Chuck Henline
 
 
Fax:
 
 
Email: chuck.henline@trailcreekinv.com


16

--------------------------------------------------------------------------------






 
With a copy to:
MANNING, FULTON & SKINNER
 
 
3605 Glenwood Avenue, Suite 500
 
 
Raleigh, North Carolina 27612
 
 
Attn: Samuel T. Oliver, Jr.
 
 
Fax: 919.325.4620
 
 
Email: oliver@manningfulton.com



 
If to Escrowee:
Chicago Title Insurance Company
 
 
 
 
 
 
 
 
 
 
 
 



(i)Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State of North Carolina.


(j)Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.
Facsimile copies or electronic images of signature pages shall be treated and
deemed as originals.


(k)    Tax Deferred Exchange. The parties acknowledge that the conveyance of the
Property to Purchaser may be structured by Seller as a like-kind exchange
pursuant to Section 1031 of the Internal Revenue Code (the “Code”). Purchaser
agrees to cooperate with Seller in effecting such like-kind exchange, provided
that Seller shall bear all of the expenses associated therewith, and provided
further that Seller’s ability to undertake any such exchange shall not in any
manner be considered a condition of Seller’s obligations under this Agreement.
It is contemplated that Seller may assign this Agreement to a “qualified
intermediary” pursuant to Treasury Regulation Section 1.103(k)-I(g)4(v) and,
notwithstanding any other provision hereof, Purchaser expressly consents to such
assignment. Accordingly, in the event of such assignment, Purchaser shall, upon
notice from Seller, direct Purchaser’s payment for the Property directly to the
qualified intermediary and shall to the extent of the assignment, treat the
qualified intermediary as the valid assignee hereof. Notwithstanding anything
contained herein, Purchaser shall not be required to acquire or hold legal or
beneficial title to, or any other interest, in any property other than the
Property for purposes of consummating the exchange. In the event of any
exchange, and notwithstanding that in connection with such exchange record title
to the Property may be conveyed by Seller to an accommodation entity which
thereupon conveys title to the Property to Purchaser, all covenants, agreements
and indemnifications of Seller pursuant to this Agreement shall be deemed to be
made by Seller, shall survive any conveyance to an accommodation party, shall
continue in favor of and inure to the benefit of Purchaser and shall be
enforceable by Purchaser against Seller to the extent provided in this Agreement
as though the Property had been conveyed directly by Seller to Purchaser and the
exchange shall in no way reduce, abridge or modify any of Seller’s obligations
or any of Purchaser’s rights or remedies hereunder. Purchaser will have no
liability to Seller under or in connection with the exchange, including in the
event the exchange is not consummated, or in the event Seller does not achieve
the desired tax treatment.


Seller acknowledges that Purchaser may, at Purchaser’s option, include
Purchaser’s purchase of the Property in a like-kind exchange under the Code.
Seller shall reasonably cooperate with Purchaser and shall execute any documents
reasonably required to permit Purchaser to effect such a like-kind exchange
pursuant to the Code, provided there shall be no additional cost to Seller.


(l)    Confidential Information. Purchaser acknowledges that all material
information with respect to the Property furnished by Seller to Purchaser and
information regarding the Property discovered by Purchaser during its due
diligence thereof, other than information available generally to the public
(collectively, the “Confidential Information”), is and has been so furnished, or
will be discovered by Purchaser, on the condition that Purchaser maintains the
confidentiality thereof. Accordingly, Purchaser shall, and shall cause its
members, officers, employees, agents, contractors and representatives to, hold
in strict confidence, and not disclose to any other person or entity without the
prior written consent of Seller until the Closing shall have been consummated,
any of the Confidential Information in respect of the Property. If the Closing
does not occur and this Agreement is terminated, Purchaser shall promptly
return, or cause to be returned, to Seller all copies of such Confidential
Information without

17

--------------------------------------------------------------------------------




retaining, or permitting retention of, any copy thereof. Notwithstanding
anything to the contrary hereinabove set forth, Purchaser may disclose such
Confidential Information (i) on a need-to-know basis to its employees, its title
insurer, equity investors, lenders and members of professional firms serving it
in connection with this transaction, including, without limitation, its
attorneys, accountants, architects, environmental consultants and engineers, and
its clients; (ii) as any governmental agency or authority may require in order
to comply with applicable laws or regulations; and (iii) if required by an order
of any court of competent jurisdiction. Seller and Purchaser agree not to
disclose to anyone the financial terms of the transactions contemplated by this
Agreement, other than as required by law or a court order. The provisions of
this subparagraph shall survive Closing.


(m)    Press Releases. Purchaser agrees that it will not make any public
statement, including without limitation, any press release, with respect to this
Agreement and the transaction contemplated hereby.


(n)    Intentionally omitted.


(o)    Intentionally omitted.


(p)Exhibits. The following exhibits are acknowledged to be attached to and form
a part of this Agreement, provided that any exhibit not attached hereto on the
Effective Date shall be agreed to and attached within ten (10) days after the
Effective Date:


Exhibit A    Legal Description of the Premises


Exhibit B    List of Personal Property


Exhibit C    List of Leases


Exhibit D    List of Service Contracts for the Premises


Exhibit E    Form of Escrow Agreement


Exhibit F    Form of Special Warranty Deed


Exhibit G    Form of Bill of Sale


Exhibit H    Form of Assignment and Assumption of Leases


Exhibit I        Form of Assignment and Assumption of Assumed Service Contracts


Exhibit J        Pending Actions, Proceedings or Investigations


Exhibit K    Building Code, Zoning Violations or Other Violations


Exhibit L    Environmental Notices


14.INDEMNITOR’S RIGHTS OF PARTICIPATION. Any party entitled to indemnification
under this Agreement (the “Indemnified Party”) shall, within ten (10) business
days after the receipt of written notice of the assertion or imposition of any
claim (but in no event later than fifteen (15) business days prior to the date
any response or answer is due in any proceeding) in respect of which indemnity
may be sought from the party against whom an indemnity obligation is asserted
pursuant to this Agreement (the “Indemnifying Party”), notify the Indemnifying
Party in writing of the receipt of existence of such claim and afford the
Indemnifying Party the right and opportunity to participate in any litigation or
arbitration related to such claim (but without any obligation to so
participate). The omission of the Indemnified Party to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability in respect of
such claim which it may have to the Indemnified Party on account of this
Agreement, except, however, the Indemnifying Party shall be relieved of
liability to the extent that the failure to so notify (a) shall have caused
prejudice to the defense of such claim, or (b) shall have increased the costs or
liability of the Indemnifying Party by reason of the inability or failure of the
Indemnifying Party (because of the lack of prompt notice from the Indemnified
Party) to be involved in any investigations or negotiations regarding any such
claim, nor shall it relieve the Indemnifying Party from any other liability
which it may have to the Indemnified Party. In case any such claim shall be
asserted or commenced against an Indemnified Party and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall assume the defense
thereof with counsel free of conflict and otherwise reasonably satisfactory to
the Indemnified Party, and, after actually so assuming the defense thereof, the
Indemnifying Party will not be liable to the Indemnified Party hereunder for any
legal or other expenses subsequently

18

--------------------------------------------------------------------------------




incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation. In the event that the Indemnifying Party
does not assume the defense, or conduct settlement of any claim, the Indemnified
Party may settle such claim without the written consent of the Indemnifying
Party. Nothing in this Section 14 shall be construed to mean that Purchaser
shall be responsible for any obligations, acts or omissions of Seller prior to
Closing, except for those obligations and liabilities expressly assumed by
Purchaser pursuant to this Agreement, and nothing in this Agreement shall be
construed to mean that Seller shall be responsible for any obligations, acts or
omissions of Purchaser on or after Closing, except for those obligations and
liabilities arising on or after Closing expressly assumed (if any) by Seller
pursuant to this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.




[SIGNATURE PAGES FOLLOW]



19

--------------------------------------------------------------------------------






SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE AND RELATED PROPERTY
BY AND BETWEEN
HIGHWOODS REALTY LIMITED PARTNERSHIP (“Seller”)
AND
SJ COMPANY I LLC (“Purchaser”)


DATED JANUARY 29, 2016








SELLER:
 
HIGHWOODS REALTY LIMITED PARTNERSHIP,
 
 
a North Carolina limited partnership
 
 
 
 
 
By:
Highwoods Properties, Inc.,
 
 
 
a Maryland corporation, its Sole General Partner
 
 
 
 
 
 
By:
/s/ Jeffrey D. Miller
 
 
Name:
Jeffrey D. Miller
 
 
Title:
Senior Vice President & General Counsel
 
 
 
 


20

--------------------------------------------------------------------------------






SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE AND RELATED PROPERTY
BY AND BETWEEN
HIGHWOODS REALTY LIMITED PARTNERSHIP (“Seller”)
AND
SJ COMPANY I LLC (“Purchaser”)


DATED JANUARY 29, 2016










PURCHASER:
 
SJ COMPANY I LLC
 
 
a North Carolina limited liability company
 
 
 
 
 
By:
/s/ O. Temple Sloan, Jr.
 
 
Name:
O. Temple Sloan, Jr.
 
 
Its:
Manager
 
 
 
 






21